

116 S1521 RS: To amend section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act to clarify that National Urban Search and Rescue Response System task forces may include Federal employees. 
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 159116th CONGRESS1st SessionS. 1521[Report No. 116–60]IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Hawley (for himself, Mr. Blunt, Mr. Scott of Florida, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 22, 2019Reported by Mr. Johnson, without amendmentA BILLTo amend section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act to
			 clarify that National Urban Search and Rescue Response System task forces
			 may include Federal employees. 
	
 1.Federal employees and National Urban Search and Rescue Response System task forcesSection 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165f) is amended by adding at the end the following:
			
 (p)Federal employeesNothing in this section shall be construed to mean that a task force may not include Federal employees. In the case of a Federal employee detailed to a task force, the sponsoring agency shall enter into an agreement with the relevant employing Federal agency..July 22, 2019Reported without amendment